Citation Nr: 0703478	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-24 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to restoration of a 10 percent evaluation for 
bilateral hearing loss disability.

2.  Entitlement to service connection for bilateral hand 
disability, claimed as peripheral neuropathy, to include as 
due to herbicide exposure.

3.  Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2002, March 2004, and 
December 2004 rating decisions issued by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) located in 
Togus, Maine.  Service connection for arthritis of the knees 
was denied by the December 2002 rating decision and 
correspondence received in May 2003 is construed as 
disagreement with this determination.  After a statement of 
the case was issued, the veteran perfected an appeal.  
Service connection for neuropathy of both hands, to include 
as due to herbicide exposure, was denied by the March 2004 
rating decision.  The December 2004 rating decision reduced 
the evaluation for bilateral hearing loss from 10 percent to 
noncompensable, effective April 1, 2005.  The veteran voiced 
disagreement and also perfected appeals with these 
determinations.

Statements on appeal appear to raise the issue of entitlement 
to secondary service connection for a bilateral hand 
disability.  This matter has not been adjudicated by the RO, 
nor developed for appellate consideration.  As such, it is 
referred to the RO for appropriate action.  See July 2006 
hearing transcript.


FINDINGS OF FACT

1.  The evidence of record at the time of the reduction of 
the veteran's evaluation for bilateral hearing loss from 10 
percent to noncompensable disclosed improvement in his left 
ear speech discrimination under the ordinary conditions of 
life.  

2.  Competent, probative medical evidence does not reveal the 
veteran has been diagnosed with peripheral neuropathy; 
instead, the competent, probative medical evidence indicates 
he has been diagnosed with bilateral carpel tunnel which has 
not been medically linked to his military service or any 
incident therein.

3.  Competent, probative medical evidence does not relate a 
disability of either knee to the veteran's military service 
or any incident therein.  Degenerative joint disease of the 
right or left knee was not diagnosed within one year of his 
July 1969 discharge from active duty.


CONCLUSIONS OF LAW

1. The criteria for restoration of a 10 percent evaluation 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.3, 4.7, 
4.85, 4.86 (2006).

2.  A bilateral hand disability, claimed as peripheral 
neuropathy, was not incurred in or aggravated by active 
service, to include due to herbicide exposure, and may not be 
presumed to have been so incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1112, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).

3.  A bilateral knee disability was not incurred in or 
aggravated by active duty, and arthritis may not be presumed 
to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 
1112, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

Further, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

VA satisfied its duty to notify by means of letters from the 
AOJ to the veteran in June 2003, August 2003, January 2004, 
and August 2004.   The letters informed the veteran of what 
evidence was required to substantiate his service connection 
claims, and of his and VA's respective duties for obtaining 
evidence, while the latter letter requested he submit any 
evidence in his possession pertinent to his claims.  In 
October 2004 he was informed of the basis for the proposed 
reduction of his bilateral hearing loss disability 
evaluation.  He was informed of potential rating and 
effective date criteria via letter in March 2006.

Additionally, the procedural framework and safeguards set 
forth in 38 C.F.R. § 3.105(e) governing rating reductions 
were explained to appellant in adequate detail prior to the 
rating reduction in question and he was provided sufficient 
opportunity to present additional argument and evidence in 
opposition to that action taken.  In fact, the October 2004 
proposed rating reduction rating action informed him that the 
evidence showed an improvement in his bilateral hearing loss 
disability when applied to the regulatory criteria.  Thus, 
the veteran was notified of the necessary information vis-à-
vis his dispute with his rating reduction.

Here, the Board finds that any defect with respect to the 
timing of completion of the VCAA notice requirement was 
harmless error.  Although additional notice was provided to 
the veteran after the initial adjudication, the claim was 
thereafter readjudicated.  The content of the notice provided 
to the veteran fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the veteran been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices, but the actions 
taken by VA have essentially cured the error in the timing of 
notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal.



Duty to Assist

With regard to the duty to assist, the claims file contains 
some service medical records.  Also of record are identified 
post-service VA and private medical records and VA 
examination reports, to include a VA medical opinion in 
connection with his knee claim.  While additional VA 
treatment records were associated with the claims file 
subsequent to the February 2005 statement of the case, as 
these records do not contain any evidence linking his current 
knee disabilities to his period of military service, the 
evidence is not material to his service connection claim and 
a remand for initial AOJ consideration would serve no useful 
purpose.  Moreover, while it appears the veteran underwent a 
VA Agent Orange examination in November 1991, the resulting 
report has not been found.  See May 2004 VA deferral form.  
The adjudicatory actions in this claim informed the veteran 
of the dates of VA medical records that were obtained, non-
inclusive of the 1991 examination report and the veteran has 
been afforded the opportunity to submit any evidence in his 
possession.  See 38 C.F.R. § 3.159(e) (2006).  The record 
contains sufficient medical evidence regarding the actual 
diagnosis of his hand disability such that additional 
examination or opinions are not required.

The claims file contains the veteran's statements in support 
of his appeal and a transcript of the July 2006 hearing 
before the undersigned.  The Board has carefully reviewed his 
statements/testimony and concludes that he has not identified 
further evidence not already of record for which he has not 
been afforded the opportunity to either submit or authorize 
VA to obtain.  See also December 2005 and May 2006 
correspondence indicating he had no additional information to 
submit.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claims which VA has 
been authorized to obtain.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Reduction of Hearing Loss Evaluation

In October 2004, the RO proposed to reduce the veteran's 10 
percent disability rating for his service-connected bilateral 
hearing loss to noncompensable (zero percent disabling).  
This reduction was accomplished in a December 2004 rating 
decision, effective April 1, 2005.  The provisions of 38 
C.F.R. § 3.105(e) state that, when a reduction in evaluation 
of a service-connected disability is considered warranted, 
and a reduction will result in a decrease in payment of 
compensation benefits being made, a rating proposing 
reduction will be prepared setting forth all material facts 
and reasons.  The beneficiary will be notified and furnished 
detailed reasons therefore and given 60 days for presentation 
of additional evidence to show that compensation payments 
should be continued at the current level.  If additional 
evidence is not received within that period, a final rating 
action will be taken and the award will be reduced effective 
the last day of the month in which a 60-day period from the 
date of notice to the beneficiary of the final rating action 
expires.

Additionally, under 38 C.F.R. § 3.105(i), the advance written 
notice concerning a proposed rating reduction must inform the 
beneficiary that he has a right to a predetermination hearing 
provided that a request for such a hearing is received by VA 
within 30 days from the date of the notice.  The procedural 
framework and safeguards set forth in 38 C.F.R. § 3.105 
governing rating reductions are required to be followed by VA 
before it issues any final rating reduction.  See Brown v. 
Brown, 5 Vet. App. 413, 418 (1993).

In the instant case, the RO procedurally complied with 38 
C.F.R. § 3.105 regarding the manner in which appellant was 
given notice of the proposed rating reduction and the 
implementation of that reduction.  In October 2004, notice of 
the proposed rating decision was provided, informing 
appellant that medical records had shown "improvement" in his 
bilateral hearing loss.  Additionally, appellant was informed 
that he could submit additional evidence to show that the 
compensation payments should be continued at the then-current 
levels and that if no additional evidence was received within 
60 days, his disability evaluation would be reduced.  
Furthermore, appellant was advised of his right to request a 
personal hearing "to present evidence or argument on any 
important point in your claim."

The rating stabilization procedural safeguards set forth in 
38 C.F.R. § 3.344(a),(b) (2006) are not applicable in the 
instant case, as indicated below, since they apply to ratings 
which have been in effect for long periods at a sustained 
level (five years or more).  See Lehman v. Derwinski, 1 Vet. 
App. 339 (1991); Smith v. Brown, 5 Vet. App. 335 (1993).  The 
requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344(a) and (b), which require that only 
evidence of sustained material improvement under the ordinary 
conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination.  
See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  

This regulation also provides that, with respect to other 
disabilities that are likely to improve, namely those for 
which evaluations have been in effect for less than five 
years, re-examinations disclosing improvement will warrant a 
rating reduction.  38 C.F.R. § 3.344(c) (2006).  The veteran 
was awarded service connection and assigned a 10 percent 
disability rating for bilateral hearing loss, effective 
September 17, 2002.  See December 2003 rating decision.  His 
disability rating was not in effect for five years when it 
was reduced by a rating decision in December 2004, effective 
April 1, 2005.  As such, any re-examination disclosing 
improvement in the veteran's service-connected disability 
would warrant a rating deduction.  Id.  However, in any 
rating deduction case not only must it be determined than an 
improvement in disability has actually occurred but also that 
that the improvement in disability actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  Faust v. West, 13 Vet. 
App. 342, 349 (2000).  VA must review the entire history of 
the veteran's disability, ascertain whether the evidence 
reflects an actual change in the disability, and ascertain 
whether the examination reports reflecting such change are 
based upon thorough examinations.  Id.

The specific assignment of a disability evaluation for 
hearing loss is achieved by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Acevedo-Escobar v. 
West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).  As the evidence does not show his 
puretone thresholds were 55 decibels or more at each of the 
four specified frequencies, or 30 dBs or less at 1000 Hz and 
70 dBs or more at 2000 Hz, the veteran is not entitled to a 
higher numeric designation by application of Table VIa for 
either ear, either prior to, or at the time of, his 
disability rating reduction.  See 38 C.F.R. § 4.86(a) and (b) 
(2006).

Service connection was established and a 10 percent 
disability rating was assigned based on a VA audiological 
evaluation for compensation and pension purposes conducted in 
October 2003.  The evaluation form indicates the veteran was 
initially inconsistent and there was discrepancy between his 
pure tones and speech recognition.  Additional testing was 
done which showed lower thresholds and better consistency 
which the examining VA audiologist felt to be valid.  The 
October 2003 audio worksheet contains findings of puretone 
thresholds of the right ear of 20 at 1000 Hz, 40 at 2000 Hz, 
70 at 3000 Hz and 75 at 4000 Hz, for an average of 51.  His 
word recognition for the right ear was 86 percent.  The 
worksheet reflects that his puretone thresholds of the left 
ear were 40 at 1000 Hz, 70 at 2000 Hz, 85 at 3000 Hz and 85 
at 4000 Hz, for an average of 70.  His word recognition was 
66 percent for the left ear.  By application of 38 C.F.R. 
§ 4.85, Table VI, to the October 2003 examination results, 
the veteran is assigned a numeric designation of Level VII 
for the left ear hearing loss, and a numeric designation of 
Level II for his right ear.  By application the veteran's 
numeric designations assigned to each ear to 38 C.F.R. 
§ 4.85, Table VII, a 10 percent disability rating was 
assigned.

In July 2004 the veteran filed a claim for an increased 
rating for his bilateral hearing loss.  He underwent 
examination in September 2004 with fair reliability of 
results.  The resulting examination report contains findings 
of puretone thresholds of the right ear of 20 at 1000 Hz, 55 
at 2000 Hz, 75 at 3000 Hz and 70 at 4000 Hz, for an average 
of 55.  His word recognition for the right ear again was 86 
percent.  The worksheet reflects that his puretone thresholds 
of the left ear were 40 at 1000 Hz, 80 at 2000 Hz, 85 at 3000 
Hz and 85 at 4000 Hz, for an average of 73.  His word 
recognition was 76 percent for the left ear.  

By application of 38 C.F.R. § 4.85, Table VI, to the 
September 2004 examination results, the veteran's left ear 
hearing loss warrants a numeric designation of Level IV while 
the numeric designation for his right ear remained at Level 
II.  By application the veteran's numeric designations 
assigned to each ear to 38 C.F.R. § 4.85, Table VII, a 
noncompensable rating is warranted based on the September 
2004 examination.  In reviewing the relevant evidence, the 
Board notes that the evidence at the time of the reduction 
revealed a higher speech discrimination percentage for the 
left ear which alone resulted in a noncompensable rating 
being warranted.  When viewed in light of the evidence 
showing initial inconsistencies at the time of the October 
2003 based on the veteran's speech recognition and his pure 
tone thresholds (the latter stayed statistically consistent 
from examination to examination), the Board is persuaded that 
the evidence shows an improvement in the veteran's bilateral 
hearing loss disability reflective of an improvement in the 
veteran's ability to function under the ordinary conditions 
of life.  See Faust v. West, 13 Vet. App. 342, 349 (2000); 
C.F.R. § 3.344(c) (2006).  

Additionally, as examinations for benefits are conducted 
without the use of hearing aids as per 38 C.F.R. § 4.85(a), 
the veteran's arguments that he was issued hearing aids in 
September 2004 are not material to this appeal.  See also 
July 2006 hearing transcript (veteran indicates his hearing 
aids were not worn at the time of the September 2004 
examination).  In short, the Board concludes the RO's 
decision to reduce the veteran's rating for bilateral hearing 
loss from 10 percent to noncompensable, effective from April 
1, 2005, was supported by the evidence contained in the 
record at the time of the reduction.  As such, the 
preponderance of the evidence is against restoration of a 10 
percent rating for bilateral hearing loss. 

Service Connection Claims

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006); Boyer v. West, 210 F.3d 1351, 1353 (2000).  Certain 
diseases, to include degenerative joint disease (arthritis), 
may be presumed to have been incurred in, or aggravated by, 
service when manifest to a compensable degree within one year 
of discharge from active duty.  38 U.S.C.A. § 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to that effect; lay assertions of medical status, such as the 
veteran's statements, do not constitute competent medical 
evidence of the diagnosis or etiology of the claimed 
disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Moreover, medical records which note the veteran's 
declarations relating his knee disabilities to his military 
service without additional medical comment, such as a June 
2003 VA social work assessment report, are not competent 
medical evidence as to the etiology of his current condition.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

Peripheral Neuropathy of the Hands

The veteran asserts that he has peripheral neuropathy of the 
hands for which service connection is warranted based on his 
service in the Republic of Vietnam during the Vietnam Era, 
including due to herbicide exposure.  Under the authority 
granted by the Agent Orange Act of 1991, the Secretary of VA 
specifically determines, based on reports of the National 
Academy of Sciences (NAS) and other medical and scientific 
studies, diseases that may be presumed to have been caused by 
exposure to herbicidal agents.  The diseases for which 
service connection may be presumed due to an association with 
exposure to herbicide agents consist of chloracne or other 
acneform diseases consistent with chloracne, Type II 
diabetes, Hodgkin's disease, chronic lymphatic leukemia, 
multiple myeloma, non-Hodgkin's disease, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, cancer of the lung, bronchus, larynx or trachea, and 
soft-tissue sarcoma other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma or mesothelioma.  38 C.F.R. § 3.309(e) 
(2006).  Presumptive service connection for acute and 
subacute peripheral neuropathy requires the disability to 
have manifest to at least a compensable degree within a year 
after the last date on which the veteran was exposed to 
herbicidal agent while on active duty.  38 C.F.R. 
§ 3.307(a)(ii) (2006).

Here, competent medical evidence fails to show the veteran 
has been diagnosed with peripheral neuropathy of the hands, 
let alone to a compensable degree within one year from his 
last presumed exposure to an herbicidal agent.  The veteran's 
service medical records fail to reveal treatment of or the 
diagnosis of a disability involving either hand.  His upper 
extremities were clinically evaluated as normal in February 
1968 and April 1969.  His July 1969 report of medical history 
for separation reflect that he indicated that he did not have 
and had not had neuritis.  See also February 1968 and April 
1969 reports of medical history. 

An August 1999 VA treatment record refers to complaints of 
numbness of both hands while the veteran testified at the 
July 2006 hearing that he first noticed hand tingling in the 
1980s (more than a decade after his discharge from service).  
While his November 1991 Agent Orange examination report was 
unable to be found, subsequent medical evidence fails to show 
treatment for or a diagnosis of peripheral neuropathy.  See 
also November 2001 medical certificate (veteran did not 
report any hand complaints in his past medical history).  
Instead, the private medical evidence shows the veteran has 
been diagnosed with bilateral carpel tunnel.  See October 
2000 and October 2001 private medical records and April 2001 
VA treatment record.  There is no evidence of record, and the 
veteran has not asserted, that he was diagnosed with 
peripheral neuropathy of the hands within one year of his 
last presumed herbicidal exposure.  Under these 
circumstances, a basis upon which to grant presumptive 
service connection for a bilateral hand disability, claimed 
as peripheral neuropathy, has not been presented.  See also 
68 Fed. Reg. 27, 630 (May 20, 2003).  The probative, 
competent medical evidence of record does not indicate the 
veteran's diagnosed bilateral carpel tunnel was present 
during service, was acquired in service, or was otherwise 
attributable to his service.  As such, the weight of the 
evidence is against service connection for a bilateral hand 
disability, claimed as peripheral neuropathy, on a direct or 
presumptive basis, to include as due to herbicide exposure.  

Bilateral Knee Disability

The veteran's service medical records fail to reveal 
treatment for, or diagnosis of, a disability involving either 
knee.  His lower extremities were clinically evaluated as 
normal in February 1968 and April 1969.  His July 1969 report 
of medical history for separation reflect that he indicated 
that he did not have and had not had a trick or locked knee, 
cramps in his legs or any bone or joint deformity.  See also 
February 1968 and April 1969 reports of medical history. 

The evidence is void of treatment of either knee until he was 
seen for a right knee problem after he fell off a step ladder 
at his home in August 1987 and the medical evidence reflects 
that the veteran stated that he had no prior problems with 
his knee.  A November 1987 private medical record shows that 
a review of X-rays revealed no evidence of any obvious bony 
abnormality and the veteran subsequently underwent a surgical 
arthroscopy and excision of the posterior horn of the medial 
meniscus.  Private medical evidence shows the veteran had a 
severe twisting injury to his left knee after stepping in a 
hole while working in May 1994.  The record indicates that he 
had been taking Motrin for arthritis in his left knee over 
the preceding five to six years and X-rays showed signs of 
degenerative arthritis.  A March 1995 private medical record 
refers to arthritis of both knees.

The evidence shows that the veteran underwent total knee 
replacement on the left in June 2003 and on the right in June 
2004.  The veteran argues that his current knee disabilities 
are the result of rainy ("monsoon") weather conditions to 
which he was exposed while serving in the Republic of Vietnam 
during the Vietnam Era, as well as due to jumping in and out 
of helicopters during the same period.  Such statements and 
testimony are competent and credible as to in-service 
incidents and are consistent with the military occupational 
specialty listed on his DD Form 214.  See 38 U.S.C.A. § 1154 
(West 2002).  However, for service connection to be granted, 
competent medical evidence still must show that the veteran 
has a current chronic disability that is medically attributed 
to service.

First, the Board notes the veteran's July 2006 testimony that 
he first sought treatment from VA in 1970 for his knees and 
that he has had knee problems since this time.  An October 
2001 private medical record refers to the veteran recalling 
falling off a stepladder in the 1970s.  It is unclear if this 
actually refers to the 1987 fall or if the veteran had an 
additional post-service fall; the description by veteran of 
event and subsequent treatment leads to conclusion he was 
likely describing the 1987 fall.  Service connection may be 
established by showing a continuity of symptoms, not 
necessarily treatment, linked by competent medical opinion to 
service.  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  Lay testimony or medical evidence may establish 
continuity of symptomotology.  See Hicks v. Gober, 12 Vet. 
App. 247 (1999).  While the veteran testified to problems 
with his knees since his discharge from service at the July 
2006 hearing, this testimony is rebutted by the fact that in 
1987 he reported to his private medical provider that he had 
no prior to problems with his knee.  As the record fails to 
show a combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, service connection is not warranted 
based on continuity of symptomotology.  

Nor does the competent medical evidence medically link the 
veteran's diagnosis to an in-service injury or disease.  See 
November 2003 VA examination report (examiner indicates he 
knew of no scientific evidence that purports development of 
arthritis secondary to weather conditions) and March 2004 
addendum (it was as likely as not that the veteran's 
bilateral knee disabilities were not related to service 
activities (the examination report noted the veteran's in-
service helicopter duties) but rather were secondary to his 
post-service injuries).  Accordingly, service connection is 
also not warranted on a direct basis.  Additionally, as there 
is no reference to arthritis of either knee to any degree 
until the late 1980s, service connection is not warranted on 
a presumptive basis.  

As the weight of the evidence is against the veteran's claim, 
entitlement to service connection for a bilateral knee 
disability must be denied.  The Board has considered the 
doctrine of reasonable doubt in the veteran's favor, but, as 
the preponderance of the evidence is against his service 
connection claim, that doctrine is not for application.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to restoration of a 10 percent disability rating 
for bilateral hearing loss is denied.

Service connection for bilateral hand disability, claimed as 
peripheral neuropathy, to include as due to herbicide 
exposure, is denied.

Service connection for bilateral knee disability is denied.



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


